Citation Nr: 1014984	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant can be recognized as a surviving spouse 
for the purposes of qualifying for VA survivor's benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth 
Scouts from November 1941 to November 1945, and was a 
prisoner of war (POW) from April 1942 to August 1942.  He 
died in December 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2008 administrative decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

The appellant was the Veteran's daughter-in-law; such 
relationship was a legal impediment to marriage in the 
Republic of the Philippines.  


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for the 
purposes of eligibility to VA benefits. 38 U.S.C.A. §§ 
101(3), 103, 1310, 1311, 1304, 1318, 1541 (West 2002); 38 
C.F.R. §§ 3.50, 3.52, 3.55 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA-Law Dispositive of Claim

Congress, in enacting the Veterans Claims Assistance Act of 
2000 (VCAA), noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When 
the law (and not the evidence) is dispositive of the claim, 
the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  Here, the pertinent facts are not in 
dispute-the appellant knew that she was the daughter-in-law 
of the Veteran.  As the law is dispositive in the instant 
claim, the VCAA is not applicable.

Legal Criteria-Surviving Spouse

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of § 3.1(j).  Except as 
provided in § 3.52, "surviving spouse" means a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
"Spouse" means a person of the opposite sex whose marriage 
to the Veteran meets the requirements of § 3.1(j).  Except as 
provided in § 3.52, "surviving spouse" means a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
Veteran at the time of the veteran's death and (1) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the Veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  See 38 C.F.R. § 3.50

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued. § 3.1(j).  In this case, the place of 
marriage and the place where the alleged rights to benefits 
accrued is the Republic of the Philippines.  

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  See 38 C.F.R. § 3.205(a)(1).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205(b). 

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if (a) The marriage occurred 1 
year or more before the Veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see § 3.54(d)); and 
(b) The claimant entered into the marriage without knowledge 
of the impediment; and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53; and (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death. 38 C.F.R. § 3.52.

According to Article 3 of the New Family Code of the 
Philippines, the Formal Requisites of Marriage are (1) 
Authority of solemnizing officer; (2) A valid marriage 
license except as provided in Chapter 2; and (3) A marriage 
ceremony which takes place with the appearance of contracting 
parties before the solemnizing officer and their personal 
declaration that they take each other as husband and wife in 
the presence of not less than two witnesses of legal age.

Article 38 of the New Family Code of the Philippines states 
that impediments to marriage, which will void a marriage due 
to public policy, include marriages between collateral blood 
relatives (whether legitimate or illegitimate) up to the 
fourth civil degree; between step-parents and step-children; 
between parents-in-law and children-in-law; and, between an 
adopting parent and an adopted child.  

Analysis

The appellant contends that she had a valid marriage to the 
Veteran, and that when the Veteran died in December 2007, 
she, as a surviving spouse, met the necessary requirements to 
file a claim for VA survivor 's benefits, to include death 
and indemnity compensation benefits (DIC).  The RO, in an 
administrative decision dated in June 2008, determined that 
the marriage between the Veteran and the appellant suffered 
from an impediment as defined by the Philippine Family Code, 
and that as such, was not valid.  As the marriage was not 
valid under local law, it was determined that there could be 
no legal entitlement to DIC benefits, and the claim was 
denied.  

The record contains a marriage certificate issued by the 
Philippine government.  The document, on its face, states 
that the Veteran and the appellant entered into a marriage on 
November 16, 2006.  Death certificates are of record from the 
Veteran's previous spouse, and from the appellant's previous 
spouse, and they indicate that both the Veteran and the 
appellant were single at the time of their marriage to each 
other.  The Veteran was a male and the appellant is a female.  
At issue, however, is whether an impediment existed which 
would bar the marriage from being legally recognized, and in 
turn, whether such an impediment is a bar to a receipt of VA 
benefits.  

Prior to the marriage to the Veteran, the appellant had been 
married to the Veteran's son.  The appellant's former spouse 
(the son) was a soldier in the Philippine Army, and died in 
January 2001.  According to Article 38 of the Philippine 
Family Code, the subsequent remarriage to the Veteran (the 
father of the appellant's deceased husband) is not valid, as 
parents-in-law cannot legally marry children-in-law under the 
laws of that nation.  

A December 2007 letter is of record which had been authored 
by a "concerned citizen."  This letter states that the 
Veteran had co-habitated with the appellant for many years, 
and that she is his caretaker.  It is alleged in this letter 
that the Veteran was experiencing dementia symptoms, and did 
not know he was entering into a marriage with the appellant 
when the official ceremony took place in his home in November 
2006.  The letter further asserts that the appellant 
fraudulently entered into marriage with the Veteran in order 
to recoup monetary benefits upon the death of the Veteran.  

The December 2007 letter's allegations are noted; however, 
there is no way to ascertain the credibility of the author, 
or to assess what medical credentials that individual might 
have to determine the mental capacity of the Veteran at the 
time of marriage.  

The appellant co-habitated with the Veteran until the time of 
his death and the marriage was in existence for more than one 
year prior to the Veteran's death in December 2007.  In 
addition, there were no other claims filed by another person 
claiming to be a legal surviving spouse.  Nonetheless, the 
appellant had full knowledge that she was the daughter-in-law 
of the Veteran.  Thus, she had knowledge of the impediment.  
Indeed, the appellant it is clear from the record that the 
appellant had knowledge that she was the Veteran's daughter-
in-law.  Thus, the marriage is not deemed valid pursuant to 
38 C.F.R. § 3.52.

Because the marriage is not deemed valid, and because a legal 
impediment to the marriage existed, the appellant is not 
considered the Veteran's surviving spouse for purposed of VA 
benefits.  


ORDER

The appellant is not the Veteran's surviving spouse for the 
purposes of filing claims for entitlement to VA benefits.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


